                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    JAMES ROBERT SLATER,                         )
                                                     Civil Action No. 2: 15-cv-1647
                                                 )
              Petitioner,                        )
                                                     Chief United States Magistrate Judge
                                                 )
                                                     Cynthia Reed Eddy
    v.                                           )
                                                 )
    THOMAS McGINLEY, Superintendent,             )
    SCI Coal Township;1 STEPHEN A.               )
    ZAPPALA, JR., Allegheny County District      )
    Attorney; DISTRICT ATTORNEY OF               )
    ALLEGHENY COUNTY, and THE                    )
    ATTORNEY GENERAL OF THE STATE                )
    OF PENNSYLVANIA,                             )
                                                 )
              Respondents.
                                   MEMORANDUM OPINION2

         Before the Court is the pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254 (“Petition”) filed pro se by Petitioner, James Robert Slater (“Petitioner” or “Slater”) (ECF

Nos. 4, 9). For the reasons that follow, the Petition will be dismissed and a certificate of

appealability will be denied.

                                Relevant and Procedural Background

         Slater is challenging the judgment of sentence imposed upon him by the Court of

Common Pleas of Allegheny County on October 21, 2013, after he pleaded guilty pursuant to a

negotiated plea agreement.


1
        Effective February 17, 2016, Thomas McGinley was appointed as the Superintendent of
SCI-Coal Township. Under Federal Rule of Civil Procedure 25(d)(1), he is automatically
substituted as the respondent in this action.
2
       In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily
consented to jurisdiction by a United States Magistrate Judge, including entry of a final
judgment. (ECF Nos. 12 and 20).
                                                 1
       A.      Factual History

       The facts underlying Slater’s convictions were set forth at his guilty plea hearing as

follows:

               Had this case proceeded to trial, the Commonwealth would have
       introduced evidence that on or about May 18 of 2007, the victim in this case was
       five years old. The Defendant, Mr. Slater, was 18 years old.

              On that date the victim, JE, her mother dropped her off at the defendant’s
       mother’s house to be babysat for the evening. At some point in time, the victim,
       JE, went up to the defendant’s room for the purpose of playing video games.

              The defendant’s mother remained downstairs. She would testify that she
       heard [JE] screaming in a way that she thought [JE] was in trouble or something
       was wrong. The defendant’s mother, Miss Olivia Zinch,3 ran upstairs.

               She found the defendant’s bedroom door closed and locked. She began
       banging on it. Eventually she was able to open the door. She later reported to the
       police that the defendant was naked, and that [JE] was wearing a large, adult-size
       T-shirt that she had intended to sleep in.

               The defendant’s mother called the police. The police came. [JE] was
       transported to Children’s Hospital. She received a rape kit, as well as forensic
       interview.

              During [JE’s] forensic interview, she testified that the defendant kissed her
       vagina, as well as, after undressing himself, placed his penis inside of her vagina.

              The rape kit, as well as [JE’s] underwear were submitted to the Allegheny
       County Crime Lab. At Lab case No. 0705233, a scientist would testify to a
       reasonable degree of scientific certainty that three stains from the inside of [JE’s]
       underwear contained DNA identified as belonging to the defendant.

               And with that, Your Honor, the Commonwealth would rest.

Plea & Sentencing Transcript, Oct. 21, 2013, at 5-7.




3
        The transcript of the Plea and Sentencing Hearing reflects that the prosecutor referred to
Slater’s mother as “Olivia Zinch. ” Her correct name, however, is Lydia Finch. Jury Trial
Transcript, at 22.

                                                 2
       B.      Procedural History

       Slater was charged by Criminal Information filed on July 26, 2007, in the Court of

Common Pleas of Allegheny County, Pennsylvania, with one count each of rape of a child,

involuntary deviate sexual intercourse (“ISDI”) with a child, statutory sexual assault, unlawful

conduct with a minor, indecent assault, indecent exposure, and corruption of minors in

connection with a sexual assault of the juvenile victim, J.E., on May 17, 2007.

       On August 29, 2008, Slater appeared before the Honorable Donna Jo McDaniel for a jury

trial. Slater was represented by Lisa Phillips, Esquire, of the Office of the Public Defender. On

May 1, 2008, the jury found Slater guilty of all charges except ISDI with a child and unlawful

contact with a minor. On August 18, 2008, Judge McDaniel sentenced Slater to an aggregate

sentence of fifteen and a half (15-1/2) to thirty-one (31) years of incarceration.   After post-

sentence motions were denied, the sentence was affirmed on direct appeal and the Pennsylvania

Supreme Court denied Slater’s Petition for Allowance of Appeal (“PAA”).

       On November 2, 2011, Slater filed a timely pro se petition under the Pennsylvania Post

Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat. § 9541 - 46. The PCRA court appointed

Scott Coffey, Esquire, to represent Slater during his PCRA proceedings. The Commonwealth

filed its Answer conceding that an evidentiary hearing was needed as the victim’s testimonial

competency had not been determined prior to trial. At the PCRA hearing, the Commonwealth

agreed to a new trial, the PCRA court granted the petition, and Slater was awarded a new trial.

Thereafter, Attorney Coffey was permitted to withdraw and the Office of Conflict Counsel was

appointed to represent Slater.

       On March 21, 2013, Slater’s counsel filed a Motion for Competency and Taint Hearing.

(ECF No. 13-7, at 23). By Order of May 30, 2013, the Office of Conflict Counsel was permitted
                                                3
to withdraw and attorney Nicole Nino was appointed to represent Slater. (ECF No. 13-7 at 33).

On October 2, 2013, Slater, represented by Attorney Nino, appeared before Judge McDaniel for

a victim competency and taint hearing. The Commonwealth presented the testimony of the

victim, J.E.4 No other witnesses were called by either party. At the conclusion of the hearing,

the court found that the victim was competent to testify.        See Transcript of Proceedings:

Competency Hearing, 10/2/2013 (ECF No. 25-1).

       On October 21, 2013, Slater appeared before Judge McDaniel for a guilty plea hearing.

Slater was represented by Attorney Nino and completed a Guilty Plea / Explanation of

Defendant’s Rights form. In exchange for his guilty plea, the Commonwealth proposed an

agreed upon sentence of seven and one-half (7-1/2) years to fifteen (15) years imprisonment,

along with lifetime SORNA registration. The court accepted the plea agreement and sentenced

Slater according to the terms of the plea agreement. Slater neither filed post-sentence motions

nor a direct appeal.

       No further action was taken until thirteen months later, when on November 20, 2014,

Slater filed a timely pro se petition for collateral review under the Pennsylvania Post Conviction

Relief Act (“PCRA”), 42 Pa. Cons. Stat. § 9541 - 46. Attorney Thomas N. Farrell was appointed

PCRA counsel for him. On July 7, 2015, counsel filed an Amended PCRA petition raising the

following two claims:

       1. Petitioner requested counsel to timely file post-sentencing motions and an
       appeal immediately after he was sentenced.

       2. The plea was involuntary [sic] entered when counsel promised Petitioner that
       he would be paroled on the date of his minimum sentence.


4
       At the time of the trial, the victim was six (6) years old; at the time of the evidentiary
hearing she was eleven (11) years old.
                                                4
       On September 9, 2015, the Commonwealth filed its Answer and conceded that an

evidentiary hearing should be scheduled. An evidentiary hearing was conducted before the

PCRA court on November 10, 2015. Both Slater and his trial attorney, Nicole D. Nino, testified.

At the conclusion of the hearing, the PCRA court resolved any issues of credibility in favor of

Attorney Nino and dismissed Slater’s PCRA petition as without merit. A final order was issued

on November 12, 2015. (ECF No. 13-9 at 40).

       Slater, still represented by Attorney Farrell, filed a Notice of Appeal to the Superior

Court. On November 19, 2016, the PCRA court filed its Opinion pursuant to Pa.R.A.P. 1925(a).

(ECF No. 13-10 at 25-30). Thereafter, PCRA counsel filed a no merit brief and motion for leave

to withdraw. (ECF No. 13-10 at 33 - 39). On October 12, 2016, the Superior Court granted

Attorney Farrell’s petition to withdraw and affirmed the dismissal of Slater’s PCRA petition.

(ECF No. 13-11 at 22 - 30). Slater did not seek further review.

       Having been denied relief in state court, Slater filed a timely pro se federal habeas

petition in this Court,5 in which he raises three claims of ineffective assistance of trial counsel

(“IATC”), each with multiple sub-issues. Slater acknowledges that none of the claims raised in

his federal habeas petition was raised either on direct appeal or in his post-conviction PCRA

proceedings. (ECF No. 4 at 6).

       Respondents filed a timely Answer (ECF No. 23) in which they argue that while Slater’s

claims are technically exhausted (because there are no longer any state remedies available to

him), the claims are procedurally defaulted (because of the state procedural one-year statute of



5
        The case was commenced on December 15, 2015, with the filing by Slater of a motion
for leave to proceed in forma pauperis. Because Slater had failed to provide the required
financial documents, the case was administratively closed on January 6, 2016. On December 6,
2016, almost a year later, Slater paid the filing fee and the Petition was filed. (ECF No. 4).
                                                5
limitations bar).   Respondents contend that Slater has not demonstrated cause and actual

prejudice to overcome the procedural default. In response, Slater filed a Brief in Support of his

Petition (ECF No. 26), in which he only addresses his claim regarding counsel’s performance at

the competency hearing:

       1. Whether procedural default should be excused under Martinez v. Ryan where
       PCRA counsel failed to raise any claim of plea counsel’s ineffectiveness at the
       competency hearing?

       2. Whether plea counsel was ineffective at the competency hearing?

Petitioner’s Br. at 1 (ECF No. 26).

       The Court ordered Respondents to file a Supplemental Brief, which they did on

November 16, 2018. (ECF No. 32). The Court has reviewed the filings of the parties, as well as

the state court record, including the transcripts from the competency hearing held on October 2,

2013, and the plea and sentencing hearing held on October 21, 2013. The matter is ripe for

disposition.

                                      Standard of Review

       This case is governed by the federal habeas statute applicable to state prisoners. 28

U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996,

Pub.L.No. 104-132, 110 Stat. 1214, enacted on April 24, 1996 (“AEDPA”), “which imposes

significant procedural and substantive limitations on the scope” of the Court’s review. Wilkerson

v. Superintendent Fayette SCI, 871 F.3d 221, 227 (3d Cir. 2017), cert. denied, No. 17-7437, --

U.S.---, 138 S.Ct. 1170 (Feb. 26, 2018).

       The constitutional claims at the heart of Slater’s habeas petition are that his trial counsel

provided ineffective assistance of counsel during the pretrial phase, at the competency hearing,

and during the guilty phase proceedings. Slater concedes that his IATC claims are procedurally

                                                 6
defaulted. See Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002) (claims of trial counsel’s

ineffectiveness are waived if not raised on PCRA review).       A petitioner whose constitutional

claims have not been addressed on the merits due to procedural default can overcome the

default, thereby allowing federal court review, if the petitioner can show “cause” to excuse his

failure to comply with state procedure and “actual prejudice resulting from the alleged

constitutional violation.” Preston v. Superintendent Graterford SCI, 902 F.3d 365, 375 (3d Cir.

2018) (quoting Davila v. Davis, -- U.S. ---, 137 S.Ct. 2058, 2065 (2017) (quoting Wainwright v.

Skyes, 433 U.S. 72 (1977)).6

       The United States Court of Appeals for the Third Circuit recently repeated the

requirements of the narrow exception to the doctrine of procedural default recognized by the

United States Supreme Court in Martinez v. Ryan, 566 U.S. 1 (2012): “[i]nadequate assistance

of counsel at initial-review collateral proceedings may establish cause for a prisoner’s

procedural default of a claim of ineffective assistance at trial . . . [if] a petitioner [] can show

that: 1) his procedurally defaulted ineffective assistance of trial counsel claim has ‘some merit’

and that 2) his state post-conviction counsel was ‘ineffective under the standards of Strickland v.

Washington’.” Workman v. Superintendent Albion, SCI, 908 F.3d 896, 903 (3d Cir. 2018).




6
        A petitioner, alternatively, can overcome a procedural default by demonstrating that the
court’s failure to review the defaulted claim will result in a “ fundamental miscarriage of
justice.” Preston v. Superintendent Graterford, 902 F.3d 365, 375 n.11 (3d Cir. 2018) (citing
Coleman v. Thompson, 501 U.S. 722, 748 (1991); McCandless v. Vaughn, 172 F.3d 225, 260
(3d Cir. 1999)) “However, this exception is limited to a ‘severely confined category [] [of] cases
in which new evidence shows ‘it is more likely than not that no reasonable juror would have
convicted [the petitioner]’.” Id. (quoting McQuiggin v. Perkins, 569 U.S. 383, 395 (2013)
(internal alteration in original) (quoting Schlup v. Delo, 514 U.S. 298, 329 (1995)). Slater has
not urged that this exception applies here.


                                                 7
       To demonstrate that the claim has some merit, a petitioner must “show that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Id. (quoting Miller-El v. Cockrell, 537 U.S. 322 (2003)).

Martinez also requires that the petitioner must also show that his PCRA counsel was ineffective

under the standards of Strickland v. Washington, 466 U.S. 668 (1984).

       Strickland has two components. Under the first prong of Strickland, often referred to as

the “performance” prong, a petitioner must show that counsel’s performance fell below an below

an objective standard of reasonableness.” Id. at 688. Under the second prong, often referred to

as the “prejudice” prong, a petitioner must demonstrate prejudice as a result of counsel’s

deficient performance. Id. at 692. Although a petitioner must satisfy both prongs to succeed on

his ineffectiveness claim, the Supreme Court noted that “[i]f it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often

be so, that course should be followed.” Id. at 697. See also Mathias v. Superintendent

Frackville SCI, 876 F.2d 462, 477 (3d Cir. 2017).

       Slater’s claims will be reviewed with these standards in mind.

                                          Discussion

       Slater raises three IATC claims in his Petition. As stated above, Slater acknowledges that

the claims are procedurally defaulted and attempts to overcome the default of the claims by

arguing that they fall within the exception enunciated by the Supreme Court in Martinez. For the

reasons that follow, the Court finds that none of Slater’s claims have “some merit” under the

standard contemplated by Martinez to excuse their procedural default. However, even assuming

arguendo that they do, and that PCRA counsel, Attorney Farrell, rendered ineffective assistance

                                               8
by failing to pursue them during the state collateral proceedings,7 each of the claims nevertheless

will be denied as without merit.

                             Claim One - IATC during pretrial stage

       In his first claim, Slater argues that his trial counsel was ineffective when she failed to

file pre-trial motions for the suppression of DNA evidence and related expert testimony,

additional forensic testing of the victim, for a second preliminary hearing, and a second

competency hearing.

       The Court finds Slater’s claim to be without merit. First, the Guilty Plea / Explanation of

Defendant’s Rights form clearly indicates that Slater knowingly waived the filing of any pretrial

motions. On the form, he affirmatively responded to the following questions:

       24.    By pleading guilty, you are admitting the crime. You are stating that you
       do not challenge or dispute the charges against you. Do you fully understand
       this?

       25.     By pleading guilty, you give up the right not only to file pretrial motions,
       but also you abandon or give up any pretrial motions already filed and not yet
       decided and any pretrial motions in which decisions were already made. Do you
       fully understand this?

       26.    Do you understand that by pleading guilty, you also give up the right to
       present or assert any defenses on your behalf.

               These defenses might include alibi, self-defense, mental infirmity,
               or insanity. Have you discussed with your attorney why these
               defenses are not available in your case.

(ECF 13-7 at 35). Next, the Plea and Sentencing Hearing Transcript indicates that Slater clearly




7
        “A substantial claim alone is not sufficient to excuse a petitioner’s procedural default.
Martinez hold that state post-conviction counsel must be ‘ineffective under the standards of
Strickland v. Washington’ to excuse the procedural default of the underlying claim.” Workman,
908 F.3d at 903 (citing Strickland, 566 U.S at 14).
                                                9
understood all the questions on the Guilty Plea/ Explanation of Rights form. At Slater’s plea

hearing, the court addressed the plea form asking Slater:


       THE COURT: Mr. Slater, you’re pleading guilty. Are you pleading guilty
       because you are guilty?

       THE DEFENDANT:            Yes, Your Honor.

       THE COURT: You filled out the Guilty Plea / Explanation of Defendant’s rights.
       Did you read, understand, and answer all the questions?

       THE DEFENDANT:            Yes, Your Honor.

       THE COURT: Did you do so while your attorney was available?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: Are you satisfied with the services of Miss Nino?

       THE DEFENDANT: Yes.

Transcript, 10/21/2013 at 7-8.

       After a thorough review of the state court record on this issue, the Court finds that Slater

absolutely fails to show that his trial counsel was deficient in her representation of Slater for

failing to file various pretrial motions. It is undisputed that counsel filed a pretrial motion for a

competency and taint hearing, which was held. After this motion was filed and ruled upon,

Slater pled guilty, thereby waiving his right to file and proceed with any other pretrial motions.

As set forth above, during the plea and sentencing colloquy, Slater stated, among other things,

that he understood the nature of the charges against him; that he read, understood, and completed

the Guilty Plea / Explanation of Defendant’s Rights form; that he was entering his guilty plea

because he was guilty; that he affirmatively agreed to waive any pretrial motions; and that he

was satisfied with the services of plea counsel. (Transcript, 10/21/13 at 4-8).


                                                 10
       For these reasons, the Court finds that Slater’s claim is not substantial enough to warrant

falling into the Martinez exception. However even assuming arguendo that the procedural

default could be excused under Martinez, the Court finds that Slater cannot establish that his trial

counsel was ineffective under either prong of Strickland as the claim is without merit.

                          Claim Two: IATC during competency hearing

       In his second claim, Slater argues that his trial counsel was ineffective during the

competency hearing for failing to question the victim adequately as to her capacity to remember,

tell the truth, and a specific inconsistency in her testimony regarding whether it was “anal” or

“vaginal” intercourse. Additionally, Slater argues that his trial counsel was ineffective for failing

to object and litigate the Commonwealth’s failure to meet its burden of victim competency and

in failing to call any witnesses at the competency and taint hearing.8

       Pennsylvania courts apply the following three-part test to determine the testimonial

competency of a young child: “(1) The witness must be capable of expressing intelligent

answers to questions; (2) The witness must have been capable of observing the event to be

testified about and have the ability to remember it; and (3) An awareness of the duty to tell the


8
       The Supreme Court of Pennsylvania has described a “taint” claim as follows:

       The core belief underlying the theory of taint is that a child's memory is peculiarly
       susceptible to suggestibility so that when called to testify a child may have
       difficulty distinguishing the fact from fantasy. . . . Taint is the implantation of
       false memories or the distortion of real memories caused by interview techniques
       of law enforcement, social service personnel, and other interested adults, that are
       so unduly suggestive and coercive as to infect the memory of a child, rendering
       that child incompetent to testify.
Commonwealth v. Delbridge, 855 A.2d 27, 34–35 (Pa. 2003) (citations omitted). In
Pennsylvania, an allegation of taint is reviewed in a competency hearing. Id. at 39–40;
Commonwealth v. Judd, 897 A.2d 1224, 1228 (Pa. Super. Ct.), appeal denied, 912 A.2d 1291
(Pa. 2006) (Table).
                                                 11
truth.” Commonwealth v. Delbridge, 855 A.2d 27 (Pa. 2003). “An allegation of taint centers on

the second element of the above test.” Id. “In order for the court to investigate the issue of taint

at a competency hearing . . . the moving party must come forward with evidence of taint.” Id.

The moving party’s burden is a heavy one:

                 The party alleging taint bears the burden of production of “some
         evidence” of taint as well as the ultimate burden of persuasion to show taint by
         clear and convincing evidence after any hearing on the matter. When determining
         whether a defendant has presented “some evidence” of taint, the court must
         consider the totality of the circumstances surrounding the child’s allegations.
         Some of the factors that are relevant in this analysis are: (1) the age of the child;
         (2) the existence of a motive hostile to the defendant on the part of the child’s
         primary custodian; (3) the possibility that the child’s primary custodian is
         unusually likely to read abuse into normal interaction; (4) whether the child was
         subjected to repeated interviews by various adults in positions of authority; (5)
         whether an interested adult was present during the course of any interviews; and
         (6) the existence of independent evidence regarding the interview techniques
         employed.

Id. (citations omitted). The Pennsylvania courts have emphasized that the issue of taint comes

into play only when a young child testifies at trial. When a witness is fourteen (14) years or

older, taint does not become an issue. Commonwealth v. Pena, 31 A.2d 704, 70 (Pa. Super. Ct.

2011).

         At the competency hearing, the victim testified that she understood the importance of

telling the truth when she was in court and that she knew the difference between the truth and a

lie. See Competency Hearing Transcript, at 4-5. She further testified that she remembered

testifying at trial, that her testimony was regarding things that she remembered really happening,

and that her recollection was not the result of suggestions or influence by any individual. Id.

         Slater’s counsel thoroughly questioned the victim about her ability to remember what

happened and to tell the truth. Id. at 6-9. Moreover, Slater’s counsel asked questions targeting

the issue of taint. Specifically, the victim was extensively questioned by Slater’s counsel about

                                                  12
the nature of the interactions between (1) the victim and Miss Finch immediately following the

assault, (2) the victim and her parents on their way to the hospital, and (3) the victim and the

forensic interviewer once at the hospital. Id. at 7-9. While Slater’s counsel did not question the

victim about any interactions she may have had with Detective Hutchinson, there is no indication

in the record that Detective Hutchinson ever interviewed the victim. In his report, Detective

Hutchinson wrote that he observed the forensic interview, not that he participated in it. ECF No.

13-5 at 5.

       Slater has provided no support for his claims that counsel’s decision to cross-examine the

victim on the presence of taint rather than calling additional witnesses was ineffective. In

reviewing the transcript, this Court finds that the victim’s responses do not indicate the presence

of any false memories or suggestive interview techniques.           The manner of the victim’s

questioning and its effects on the victim’s testimony were addressed through the cross-

examination of the victim. There simply was no need for Slater’s counsel to call any witnesses.

       Slater has failed to provide any evidence that the victim was subject to any inappropriate

influence from any individual with whom she came in contact with following the assault.

       As with his first claim, the Court finds that Slater cannot overcome the procedural default

of his IATC claim under Martinez. And even assuming arguendo that the procedural default

could be excused under Martinez, the Court finds that Slater has failed to demonstrate that his

trial counsel’s performance during the competency and taint hearing was constitutionally

ineffective. This claim, therefore, will be denied.

                       Claim Three: IATC during Guilty Plea Proceeding

       Slater’s final claim is that trial counsel was ineffective during the guilty plea proceedings

when she failed to advise him of the grounds to suppress incriminating evidence and failed to

                                                13
advise him of potential defenses of arguable merit. Fatal to Slater’s claim is that he does not

explain what specific defenses or grounds to suppress incriminating evidence of arguable merit

were available and to which his counsel failed to inform him of. Habeas relief cannot be granted

on speculation and conjecture. Further, it appears that Slater was, in fact, well served by his trial

counsel.

       The record reflects that his trial counsel did discuss possible defenses with him pre-trial,

and he agreed to waive his right to pursue suppression issues by pleading guilty. See ECF No.

13-7 (“Guilty Plea Explanation of Defendant’s Rights, ¶ 25” and Plea and Sentencing Hearing

Transcript, 10/21/2013).     The Court finds that Attorney Nino not only provided effective

representation at Slater’s guilty plea proceeding, but she negotiated a sentence for Slater that

involved substantially less jail time than he received at the conclusion of his original trial, i.e.,

fifteen and one half (15-1/2) to 31 (31) years of incarceration.

       Like Slater’s other two claims, this claim is also not substantial enough to warrant falling

into the Martinez exception. Further, even assuming arguendo that the procedural default could

be excused under Martinez, the Court denies the claim in the alternative as being without merit.

                                   Certificate of Appealability

       Section 102 of AEDPA, which is codified at 28 U.S.C. § 2253, governs the issuance of a

certificate of appealability for appellate review of a district court's disposition of a habeas

petition. It provides that “[a] certificate of appealability may issue . . . only if the applicant has

made a substantial showing of the denial of a constitutional right.” “When the district court

denies a habeas petition on procedural grounds without reaching the prisoner’s underlying

constitutional claim, a [certificate of appealability] should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the
                                                 14
denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Where the district court has rejected a constitutional claim on its merits, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court's assessment of the constitutional

claims debatable or wrong.” Id. Applying those standards here, the Court concludes that jurists

of reason would not find it debatable whether each of Slater’s claims should be dismissed.

Accordingly, a certificate of appealability should be denied.

                                               Conclusion

        For all of the above reasons, the petition for a writ of habeas corpus will be dismissed and a

certificate of appealability will be denied.



Dated: January 3, 2019                                  s/ Cynthia Reed Eddy
                                                        Cynthia Reed Eddy
                                                        Chief United States Magistrate Judge


cc:     JAMES R. SLATER
        HS-1987
        SCI Coal Township
        One Kelley Drive
        Coal Township, PA 17866-1021
        (via U.S. First Class Mail)

        Emily B. Grawe
        Allegheny County District Attorney’s office
        (via ECF electronic notification)




                                                   15
